Case: 16-15063   Date Filed: 08/31/2017   Page: 1 of 5


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-15063
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:15-cr-00041-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                versus

BYRON MCCOLLUM,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (August 31, 2017)

Before TJOFLAT, MARCUS, and WILSON, Circuit Judges.

PER CURIAM:
               Case: 16-15063     Date Filed: 08/31/2017    Page: 2 of 5


      Byron McCollum appeals his conviction for armed bank robbery, in

violation of 18 U.S.C. § 2113(a), and brandishing a firearm during a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). McCollum argues that the

evidence was insufficient to support the jury’s guilty verdicts on both counts.

Specifically, McCollum argues that no direct evidence tied him to the robbery and

that the jury could not have drawn any inferences from his conduct that would

support the jury’s guilty verdicts. After a careful review of the parties’ briefs and

the record, we affirm.

                                          I.

      Normally, when an appellant properly preserves a sufficiency of the

evidence claim in the district court, we will review such a challenge de novo and

will ask “whether a reasonable jury could have found the defendant guilty beyond

a reasonable doubt.” See United States v. House, 684 F.3d 1173, 1196 (11th Cir.

2012) (internal quotation marks omitted). However, as is relevant in this case,

“where a defendant presents his case after denial of a motion for judgment of

acquittal and then fails to renew his motion . . . [after] all of the evidence [has been

presented], we review the defendant’s [sufficiency of the evidence challenge] for a

manifest miscarriage of justice.” Id. (internal quotation marks omitted).

      A manifest miscarriage of justice exists “if the evidence on a key element of

the offense is so tenuous that a conviction would be shocking.” United States v.


                                           2
              Case: 16-15063     Date Filed: 08/31/2017   Page: 3 of 5


Edwards, 526 F.3d 747, 756 (11th Cir. 2008) (internal quotation marks omitted).

We review all the evidence presented at trial in the light most favorable to the

jury’s verdict, drawing all reasonable inferences in its favor. See United States v.

Perez, 661 F.3d 568, 574 (11th Cir. 2011) (per curiam).

      Moreover, “the test for sufficiency of evidence is identical regardless of

whether the evidence is direct or circumstantial, and no distinction is to be made

between the weight given to either direct or circumstantial evidence.” United

States v. Mieres-Borges, 919 F.2d 652, 656–67 (11th Cir. 1990) (internal quotation

marks omitted). However, “[w]hen the government relies on circumstantial

evidence, reasonable inferences, not mere speculation, must support the [jury’s

verdict].” United States v. Mendez, 528 F.3d 811, 814 (11th Cir. 2008) (per

curiam). Finally, credibility determinations are for the jury, and we will assume

that the jury answered them all in a manner that supports the jury’s verdicts. See

United States v. Jiminez, 564 F.3d 1280, 1285 (11th Cir. 2009).

                                         II.

      McCollum’s sufficiency of the evidence claims fail. Both the convictions

for armed bank robbery and for brandishing a firearm during a violent crime are

supported by ample evidence. And because the jury verdicts do not present a

manifest miscarriage of justice, we affirm.




                                          3
              Case: 16-15063    Date Filed: 08/31/2017   Page: 4 of 5


                                   A. Bank Robbery

      To sustain a conviction for bank robbery under 18 U.S.C. 2113(a), the

government must prove that the defendant took property or money belonging to a

bank, by force or intimidation, from the person or presence of another. See 18

U.S.C. § 2113(a); see also United States v. Kelley, 412 F.3d 1240, 1244 (11th Cir.

2005).

      McCollum, who failed to renew his motion for a judgment of acquittal after

the close of evidence, has not demonstrated that the bank robbery evidence was so

tenuous that his conviction would be considered shocking. The government,

through nearly 40 witnesses, presented a substantial amount of circumstantial

evidence regarding McCollum’s identity as one of the armed robbers by showing:

his involvement in a criminal partnership with Michael Hall, the preparations the

two made for this particular robbery, and his conduct subsequent to the robbery.

Therefore, no manifest miscarriage of justice occurred in this case. Accordingly,

we affirm McCollum’s bank robbery conviction.

                B. Brandishing a Firearm During a Crime of Violence

      To establish a violation under 18 U.S.C. § 924(c)(1)(A), the government

must show, that the defendant “use[d] or carrie[d] a firearm” during a crime of

violence or drug trafficking crime, or possessed a firearm “in furtherance of any

such crime.” 18 U.S.C. § 924(c)(1)(A). A conviction for bank robbery under 18


                                         4
              Case: 16-15063    Date Filed: 08/31/2017   Page: 5 of 5


U.S.C. § 2113(a) qualifies as a crime of violence. See In re Hines, 824 F.3d 1334,

1337 (11th Cir. 2016).

      McCollum has not demonstrated that the firearm-brandishing evidence was

so tenuous that his conviction would be considered shocking. Again, the

government presented evidence that McCollum was present at the scene of the

bank robbery and that both robbers brandished firearms during the course of the

robbery. Thus, no manifest miscarriage of justice occurred in this case.

Accordingly, we affirm McCollum’s conviction for brandishing a firearm during a

crime of violence.

      AFFIRMED.




                                         5